DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocheblave (US2016/0152277A1).
	Re claim 1, Rocheblave discloses a bow for a motor vehicle (shown in figure 5), comprising a fiber-reinforced plastics-material (see paragraph 0033) upper band (14A), a fiber-reinforced plastics-material lower band (14B); and an injection-molded (see paragraph 0013) rib structure (44) that connects the plastics-material upper band and the plastics-material lower band, 
	Re claim 2, the injection-molded rib structure, when viewed in lateral cross section, has reinforcement webs which run so as to be angled in relation to the plastics-material lower band and the plastics-material upper band (as shown in figure 5), and when viewed in the lateral cross section, in each case two neighboring angled reinforcement webs conjointly with the plastics-material lower band or the plastics-material upper band form one local reinforcement unit which is in each case configured as a triangle (as shown in figure 5).
	Re claim 3, the reinforcement webs of the injection-molded rib structure extend across an entire width in the transverse direction of the bow (as shown in figure 5).
	Re claim 4, in each case two neighboring reinforcement webs run so as to be mutually angled and are connected at a connection point on the plastics-material lower band or the plastics-material upper band, and the reinforcement webs at the connection point are injection-molded to the plastics-material lower band or the plastics-material upper band (as shown by figure 5).
	Re claim 5, when viewed across the longitudinal direction of the bow, a plurality of reinforcement units are repeatedly provided (as shown by figure 5).
	Re claim 6, the plurality of reinforcement units, when viewed in the longitudinal direction, are in each case disposed so as to be mutually spaced apart (as shown in figure 5).
	Re claim 7, the reinforcement units are of identical configuration (as shown by figure 5, at least some of the reinforcement units are identical).
	Re claim 8, the reinforcement units are of identical configuration (as shown by figure 5, at least some of the reinforcement units are identical).

	Re claim 11, the bow is configured as a B-pillar bow (see paragraph 0003).
	Re claim 12, Rocheblave discloses a method of forming a bow for a motor vehicle, the method comprising the acts of providing a fiber-reinforced plastics-material (see paragraph 0033) upper band (14A) and a fiber-reinforced plastic-material lower band (14B); and injection-molding (see paragraph 0013) a rib structure (44) to the plastics- material upper band and the plastics-material lower band in order to connect the plastics-material upper band and the plastics-material lower band.
	Re claim 13, the injection-molded rib structure, when viewed in lateral cross section, has reinforcement webs (as shown in figure 5) which run so as to be angled in relation to the plastics-material lower band and the plastics-material upper band, and when viewed in the lateral cross section, in each case two neighboring angled reinforcement webs conjointly with the plastics-material lower band or the plastics-material upper band form one local reinforcement unit which is in each case configured as a triangle (see figure 5).
	Re claim 14, the reinforcement webs of the injection-molded rib structure extend across an entire width in the transverse direction of the bow (see figure 5).
	Re claim 15, in each case two neighboring reinforcement webs run so as to be mutually angled and are connected at a connection point on the plastics-material lower band or the plastics-material upper band, and the reinforcement webs at the connection point are injection-molded to the plastics-material lower band or the plastics-material upper band (see figure 5).

	Re claim 17, the plurality of reinforcement units, when viewed in the longitudinal direction, are in each case disposed so as to be mutually spaced apart (see figure 5).
	Re claim 18, the reinforcement units are of identical configuration (as shown by figure 5, at least some of the reinforcement units are identical).
	Re claim 19, the reinforcement webs run at an angle of 30 to 60° in relation to a perpendicular connection between the plastics-material upper band and the plastics-material lower band (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rocheblave (US Patent Application Publication 2016/0152277A1).
	Rocheblave discloses all the limitations of the claims, as applied above, except for fastening elements of sheet steel at respective longitudinal ends of the bow, which fastening elements by injection-molding method are linked in a form-fitting manner to the plastics-material lower band and the plastics material upper band. 

	The examiner takes Official notice that upper fastening elements (roof rails) made of sheet steel, the use of sheet steel in the construction of vehicle bodies, and injection molding are old and well known in the art. 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a bow, such as that disclosed by Rocheblave, to have fastening elements of sheet steel at respective longitudinal ends of the bow, which fastening elements by injection-molding method are linked in a form-fitting manner to the plastics-material lower band and the plastics material upper band, as is old and well known in the art, to produce the device in cost-effective manner that uses conventional materials and a conventional molding method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle reinforcements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
January 28, 2021